IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0720
                               Filed August 4, 2021


IN THE INTEREST OF A.T., A.T., and S.K.,
Minor Children,

A.T., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Joseph W. Kertels of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MULLINS, Presiding Judge.

       A mother appeals the termination of her parental rights to her three children.

On appeal, the mother only passively argues the State failed to meet its burden for

termination and states her disagreement with the juvenile court’s findings. She

offers no meaningful substantive argument to facilitate appellate review, so we

affirm without further opinion, deeming the arguments waived. See Iowa Rs. App.

P. 6.201(1)(d) (“The petition on appeal shall substantially comply with form 5 in

rule 6.1401.”); 6.1401–Form 5 (“[S]tate what findings of fact or conclusions of law

the district court made with which you disagree and why, generally referencing a

particular part of the record, witnesses’ testimony, or exhibits that support your

position on appeal. . . . General conclusions, such as ‘the trial court’s ruling is not

supported by law or the facts’ are not acceptable.”); see also In re C.B., 611

N.W.2d 489, 492 (Iowa 2000) (“A broad, all encompassing argument is insufficient

to identify error in cases of de novo review.”); Hyler v. Garner, 548 N.W.2d 864,

876 (1996) (“[W]e will not speculate on the arguments [a party] might have made

and then search for legal authority and comb the record for facts to support such

arguments.”); Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa

1974) (“To reach the merits of this case would require us to assume a partisan role

and undertake the appellant’s research and advocacy. This role is one we refuse

to assume.”); cf. Iowa R. App. P. 6.903(2)(g)(3) (requiring arguments in briefs to

contain reasoning, citations to authorities, and references to pertinent parts of the

record).

       AFFIRMED.